Citation Nr: 1420203	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  10-48 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disorder.  

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disorder.  

3.  Entitlement to a rating in excess of 10 percent for a right knee disorder, characterized as patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1999 until February 2001.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified before a Decision Review Office in August 2010 and before the undersigned Veterans Law Judge in May 2012 in a travel board hearing in Detroit, Michigan.  Transcripts of both hearings are of record.  

The issues of entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disorder and entitlement to a rating in excess of 10 percent for a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).







FINDINGS OF FACT

1.  In a December 2003 rating decision, the RO denied a service connection claim for a left knee disorder, to include as secondary to a service-connected right knee disorder, based on the finding that the record did not show that the Veteran had a current left knee disorder; the Veteran did not perfect an appeal within one year of being notified, and the decision became final.  

2.  Evidence received since that December 2003 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left knee disorder.  


CONCLUSIONS OF LAW

1.  The December 2003 rating decision, which denied the Veteran's claim of entitlement to service connection for a left knee disorder, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § § 3.160(d), 20.201, 20.302, 20.1103 (2013).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(C) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In this case, the Board finds sufficient evidence to reopen the Veteran's claim for a left knee disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


II.  New and Material

The Veteran initially filed a claim for service connection for a left knee disorder in October 2003.  In a December 2003 rating decision, the RO denied his claim based on the lack of evidence showing a current disability.  The Veteran did not appeal his claim for service connection, nor did he submit any additional evidence within one year following this decision.  Therefore, the December 2003 decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C.A. § 7105(c).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108. The regulations define 'new' evidence as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510   (1992).

Most recently, the Veteran filed a claim for a left knee disorder in October 2009.  In a March 2010 rating decision, the RO denied his claim on the basis that the evidence submitted since the last final denial was not new and material.  

Evidence added to the record since the last final denial includes VA treatment records, a VA examination and a lay statement from the Veteran.  Significantly, a June 2004 VA treatment record, which did not appear to be of record at the time of the last prior final decision, shows that the examiner observed crepitace of the Veteran's left knee, and a December 2013 lay statement indicates that the Veteran uses a brace on the left knee.  The Board finds that this evidence is new in that it was not associated with the claims file prior to the December 2003 rating decision.  Moreover, the evidence is material because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  This new information is contradictory to the findings of the February 2010 VA examination report, which showed a normal evaluation of the Veteran's left knee, and therefore meets the low standard of Shade by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  
Accordingly, his claim for a left knee disorder will be reopened.  


ORDER

New and material evidence to reopen a claim of entitlement to service connection for a left knee disorder, to include as secondary to a service-connected right knee disorder, has been received; to this extent, the appeal is granted.  



REMAND

The Board finds that additional development is necessary to adjudicate the remaining claims on appeal.  

In his May 2012 hearing, the Veteran indicated that he has received treatment for his knees at VA facilities since February 2010.  As the most recent VA treatment records in the claims file are from February 2010, a remand is necessary to obtain all outstanding treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

In both his May 2012 Board hearing and his August 2010 Decision Review Office hearing, the Veteran disputed the adequacy of the February 2010 VA examination.  Specifically, the Veteran contends that the examination was inadequate as to his right knee because the examiner did not use a goniometer to measure range of motion.  The Veteran also contends that he was wearing a knee brace at the examination, but the examiner specifically stated that the Veteran was not using a brace that day.  The Board also notes irregularities in the examination.  Specifically, the examiner acknowledged that the Veteran uses a knee brace on the right knee for work but did not discuss such use when he concluded that the Veteran's right knee did not show any instability.  

During his May 2012 Board hearing, the Veteran also reported that his right knee has worsened since he was last examined in February 2010.  The Board notes that where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Given the evidence of increased symptomatology and the Veteran's contentions regarding the adequacy of his last examination, a new VA examination is warranted to determine the current severity of the Veteran's right knee disorder.

Concerning the examination of the left knee, the February 2010 examiner gave a negative opinion as to the relationship between the Veteran's left knee pain and his service-connected right knee, but he did not address whether the Veteran's left knee pain has been aggravated by his service-connected right knee.  As such, and in light of the overall irregularities in previous examination, the Board finds that the Veteran's left knee should be reexamined in conjunction with his right knee examination and an opinion rendered that addresses the issue of secondary service connection on the basis of aggravation.  

Additionally, the Board notes that the Veteran submitted additional evidence in support of his claims in December 2013 and June 2012.  There are no waivers of agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.  As this case is being remanded, the AOJ must consider the additional evidence received when it readjudicates the claims.  38 C.F.R. § 20.1304(c)(2013).  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any additional relevant evidence that may have come into existence since the February 2010 VA examination report.  

2.  Following the above development, schedule the Veteran for a VA orthopedic examination with the appropriate clinician to determine the severity of his service-connected right knee disability and to determine the diagnosis and etiology of his left knee disorder.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All indicated tests and studies, to include active range of motion testing using a goniometer, must be accomplished.  

As to the left knee, the examiner shall opine:

a) whether the Veteran has a left knee disorder, specifically addressing the previous notation of crepitace and the Veteran's use of a brace; 

b) and if so, whether it is at least as likely as not (i.e. a probability of 50 percent or more) that any diagnosed disorders were caused or aggravated (worsened beyond the normal progression) by the Veteran's service-connected right knee disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

In rendering the requested opinions, the examiner should specifically consider and discuss the Veteran's contentions, the lay history of symptomatology, and all relevant medical evidence of record.  A rationale for all medical opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  Upon completion of the above-requested development, the RO should readjudicate the claims on appeal, taking into account all available evidence and conducting any additional development deemed necessary.  If any of the claims remain denied, the Veteran should be provided a Supplemental Statement of the Case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  




	(CONTINUED ON NEXT PAGE)


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


